Citation Nr: 1004280	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned in September 
2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active military 
service.

2.  A current bilateral hearing loss disability is 
attributed to active service.

3.  The Veteran experienced noise exposure in service, and 
described a ringing in his ears for many years.

4. The ringing noise has been attributed to tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity 
of symptoms is required where a condition in service is 
noted but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




        A.  Service Connection for Hearing Loss

In addition to the regulations cited above, service 
connection for certain diseases, such as an organic disease 
of central nervous system, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2009).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  

Despite the Veteran's sworn testimony that he entered 
service with hearing loss, the Board has reviewed his 
service entrance examination and finds that his hearing was 
within the normal limits.  Therefore, he is presumed sound 
upon entrance. 

	Service personnel records reflect routine noise exposure as 
the Veteran was a power plant operator and worked on and 
around generators for two years in active duty.  
Additionally, while on active duty, he lived within 200 
yards of the generators and was exposed to noise routinely 
by virtue of his proximity to the generators.  Although no 
chronic hearing loss disorder was noted in service, noise 
exposure is conceded.

	Post service treatment records reflect a diagnosis of 
bilateral hearing loss at the VA examination in November 
2007 as well as a hearing aid fitting in December 2008.  
	
	The evidence also includes the Veteran's statements 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. 465, 470 (1994).  
He has indicated that he has experienced hearing loss for 
many years.  In this case, the Board finds that the 
Veteran's reported history of continued symptomatology since 
active service, both competent and credible.

Further, a November 2007 VA examination included current 
audiological results, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
30
50
RIGHT
20
20
10
30
45

Because the Veteran has auditory thresholds in each ear of 
40 decibels or greater in more than one of the frequencies, 
he has a current bilateral hearing loss disorder pursuant to 
38 C.F.R. § 3.385 (2009). 

Although the Board finds the November 2007 VA audiological 
examination adequate for the purpose of establishing the 
Veteran's disability, the Board assigns no probative value 
to the examiner's negative nexus opinion based on normal 
hearing at the time of discharge from service.  This is not 
the correct standard by which a hearing disability should be 
measured. 

The Board also finds that the remaining medical evidence 
supports a nexus between active duty service and his current 
hearing loss.  Specifically, in a May 2009 private 
audiological opinion, a clinical audiologist opined that the 
Veteran's hearing loss was a result of exposure to a high 
noise environment while on active duty.  

That said, the Board finds no adequate basis to reject the 
private medical opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Accordingly, the Board finds the evidence in equipoise and 
resolves doubt in the Veteran's favor.  As such, service 
connection for hearing loss is granted.  

        B.  Service Connection for Tinnitus

As previously discussed, noise exposure in service is 
conceded.  

The Veteran testified before the Board that he first noticed 
ringing in his ears in service.  T. 7.  The evidence also 
includes the Veteran's statements and sworn testimony 
asserting continuity of symptoms since service.  The Board 
reiterates that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately 
competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

	Regarding tinnitus, the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. 465, 
470 (1994).  He has indicated that he has experienced 
ringing in his ears for many years following service.  The 
Board finds that the Veteran's reported history of continued 
symptomatology since active service, both competent and 
credible.

Although the Board finds the November 2007 VA audiological 
examination adequate for the purpose of establishing the 
Veteran's tinnitus disability, the Board assigns no 
probative value to the examiner's statement that he could 
not opine as to the etiology of the Veteran's tinnitus 
without resorting to speculation.  

The May 2009 private audiology opinion also indicated that 
the Veteran has experienced tinnitus since service and that 
he was exposed to noise in service.  The private audiologist 
did not opine on the nexus between tinnitus and noise 
exposure in service.   

Although there are no private or VA nexus opinions regarding 
the Veteran's claim for tinnitus, service connection is 
warranted based on continuity of symptomatology.  As such, 
service connection for tinnitus is granted.  



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


